DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8 2022 has been entered.
Receipt of Arguments/Remarks filed on February 8 2022 is acknowledged. 
Claims 1-18, 20-26, 28-29, 34 and 36 were/stand cancelled. Claims 19, 27, 30 and 35 were amended. Claims 19, 27, 30-33, and 35 are pending. Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 22 2019. Claims 19, 27 and 30-33 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Withdrawn Objections/Rejections
The amendments filed February 8 2022 have overcome the objection of claim 19.  The claim was amended to remove the species containing the COORD.  
The cancellation of claim 23 has rendered the rejection under 35 USC 112(d) moot.  
The amendments filed February 8 2022 have overcome the rejection of claims 19, 23, 27 and 29-33 under 35 U.S.C. 103 as being unpatentable over Bourdin et al. (WO 2012163869, cited in the Office action mailed on February 26 2019) as evidenced by Yu et al. (WO 2014124066, cited in the Office action mailed on February 26 2019).  The claims are now limited to the cationic polymers and surfactants utilized in the declarations and data of the instant specification.  While Bourdin et al. does exemplify a cationic polymer and surfactant, the cationic polymer exemplified is amino silicone (Dow Corning 2-8299) which has an ionic charge in the range from 0.01 to 0.1 meq/g (see column 15 of US Patent No. 10071048).  This charge does not fall within the scope claimed.  Example 2 of the instant specification is a comparison of compositions with cationic surfactant (cetyltrimethylammonium chloride), 3-aminopropyltriethoxysilane nad a polyquaternium polymer (cationic polymer) within the claimed range (polyquaternium-6, 6 meq/g) and outside the claimed range (polyquaternium-10, 1.1 meq/g).As shown in the results (page 32 of the specification) the combination with the cationic polymer in the claimed range performed significantly better than the comparison. 
The amendments filed February 8 2022 have overcome the rejection of claims claims 19, 27 and 30-33 under 35 U.S.C. 103 as being unpatentable over Plos et al. (WO 2012055805, cited on PTO Form 1449) in view of Bourdin et al. as evidenced by Yu et al.  The claims are now limited to the cationic polymers and cationic surfactants tested.  Since Plos et al. does not exemplify the combination, the declaration under Rule 132 filed August 2 2021 is sufficient to overcome the rejection.  

Election/Restrictions
Claim 19 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 23 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Norris on July 12 2022.

The application has been amended as follows: 
In claim 19: please delete “the” after “(1)” and before “alkyldiallylamine” in line 7.
In claim 19: please delete “the” after “(2)” and before “crosslinked” in line 8.
In claim 19: please delete “the” after “(a)” and before “quaternary” in line 11.
In claim 35: please delete “the” after “(1)” and before “alkyldiallylamine” in line 8.
In claim 35: please delete “the” after “(2)” and before “crosslinked” in line 9.
In claim 35: please delete “the” after “(a)” and before “quaternary” in line 12.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a composition comprising one or more organo silanes chosen from 3-aminopropyltriethoxysilane, oligomers or mixtures thereof, one or more cationic polymers chosen from alkyldiallylamine or dialkyldiallylammonium cyclopolymers, crosslinked polymer methacryloyloxyalkyl(C1-C4) trialkyl(C1-C4) ammonium salts, or mixtures and one or more cationic surfactants chosen from quaternary ammonium salts.  The prior art does not teach or suggests the instant claimed combination of organo silane, cationic polymer and cationic surfactant.  The data of the instant specification and declarations filed August 26 2019 and August 2 2021 establish the unexpectedness of the claimed combination.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616